         Case 1:20-cv-10685-ADB Document 56 Filed 04/29/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                              )
WILMER RUBEN ESPINAL                          )
ALVARADO,                                     )
                                              )
                        Petitioner,           )
                                              )
               v.                             )       C.A. No. 20-10685-ADB
                                              )
ANTONE MONIZ, Superintendent of the           )
Plymouth County Correctional Facility,        )
                                              )
                        Respondent.           )
                                              )


                                STIPULATION OF DISMISSAL


       Pursuant to Federal Rule of Civil Procedure 41(a)(1), the parties hereby stipulate that

petitioner Wilmer Ruben Espinal Alvarado’s claim in this action is dismissed. This stipulation

has no effect on the claims brought by other petitioners in the action.


Dated: April 29, 2020                                          Respectfully submitted,

 WILMER ESPINAL ALVARADO                                      ANTONE MONIZ
                                                              Superintendent of the Plymouth
 By his attorneys,                                            County Correctional Facility

 /s/ Daniel L. McFadden                                       By his attorneys,
 Matthew R. Segal (BBO # 654489)
 Daniel McFadden (BBO # 676612)                               ANDREW E. LELLING,
 Adriana Lafaille (BBO # 680210)                              United States Attorney
 AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION OF MASSACHUSETTS, INC.                    By:      /s/ Jason C. Weida
 211 Congress Street                                          Jason C. Weida
 Boston, MA 02110                                             Assistant U.S. Attorney
 (617) 482-3170                                               United States Attorney’s Office
 msegal@aclum.org                                             1 Courthouse Way, Suite 9200
 dmcfadden@aclum.org                                          Boston, Massachusetts 02210

                                                  1
       Case 1:20-cv-10685-ADB Document 56 Filed 04/29/20 Page 2 of 2



alafaille@aclum.org                            (617) 748-3180
                                               Jason.Weida@usdoj.gov
David C. Fathi (WA 24893)**
Eunice H. Cho (WA 53711)**
AMERICAN CIVIL LIBERTIES UNION FOUDATION,
NATIONAL PRISON PROJECT
915 15th St. N.W., 7th Floor
Washington, DC 20005
T: 202-548-6616
E: dfathi@aclu.org
E: echo@aclu.org

Michael K. T. Tan*
Anand V. Balakrishnan*
Omar C. Jadwat*
ACLU FOUNDATION IMMIGRANTS’ RIGHTS
PROJECT
125 Broad Street, 18th Floor
New York, New York 10004
Tel: 212-549-2660
mtan@aclu.org
abalakrishnan@aclu.org
ojadwat@aclu.org

Susan B. Church (BBO#639306)
DEMISSIE & CHURCH
929 Massachusetts Avenue, Suite 01
Cambridge, MA 02139
Tel. (617) 354-3944
sbc@demissiechurch.com

Kerry E. Doyle (BBO# 565648)
GRAVES & DOYLE
100 State Street, 9th Floor
Boston, MA 02109
(617) 542-6400
kdoyle@gravesanddoyle.com




                                        2
